Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Gregory P. Webb 02/10/22

AMENDMENTS TO THE CLAIMS 

1.	(Currently Amended) A method of wireless communication, comprising:
	transmitting, by a first wireless communication device to a second wireless communication device, a message indicating an uplink allocation in a transmission slot, the uplink allocation including an allocation size and [[one]] two or more candidate starting symbols within the transmission slot; and 
receiving, by the first wireless communication device from the second wireless communication device, an uplink communication signal in the transmission slot, the uplink communication signal including: 
an uplink data portion based on the allocation size and a starting symbol of the [[one]] two or more candidate starting symbols, the starting symbol based on a listen-before-talk (LBT) completion time; and 
a filler portion based on the LBT completion time in the transmission slot, wherein the filler portion includes at least one of a repetition of a first data symbol of the uplink data portion or a pilot symbol.

2.	(Original) The method of claim 1, wherein the receiving further includes at least one of:
	receiving the filler portion before the uplink data portion;
	receiving the filler portion after the uplink data portion; or
	receiving the filler portion within the uplink data portion.

3.	(Original) The method of claim 1, wherein the receiving further includes:
receiving one or more data symbols in the uplink data portion, the one or more data symbols including uplink data and first pilot information, wherein the one or more data symbols includes the first data symbol; and
receiving the filler portion including at least one of: 
the pilot symbol including second pilot information; or 
the repetition of the first data symbol. 

4.	(Original) The method of claim 1, further comprising:
determining, by the first wireless communication device, the starting symbol of the one or more candidate starting symbols based on the LBT completion time.

5.	(Original) The method of claim 4, wherein the message indicates at least one of:
a symbol range within the transmission slot, the symbol range including the one or more candidate starting symbols. 
	
6.	(Original) The method of claim 4, wherein the receiving includes:
	performing, by the first wireless communication device, blind detection based on the one or more candidate starting symbols.

7.	(Original) The method of claim 1, further comprising:
determining, by the first wireless communication device, a channel estimate based on pilot information in the uplink communication signal, the pilot information associated with a scrambling sequence independent of the starting symbol of the uplink data portion.


	transmitting, by the first wireless communication device, a message indicating a configuration for transmitting the at least one of the repetition of the first data symbol of the uplink data portion or the pilot symbol in the filler portion. 

9.	(Original) The method of claim 1, wherein the uplink data portion is associated with at least one of a physical uplink shared channel (PUSCH) or a long physical uplink control channel (PUCCH).

10.	(Currently Amended) An apparatus comprising:
	a transceiver configured to:
transmit, to a second wireless communication device, a message indicating an uplink allocation in a transmission slot, the uplink allocation including an allocation size and [[one]] two or more candidate starting symbols within the transmission slot; and 
receive, from the second wireless communication device, an uplink communication signal in the transmission slot, the uplink communication signal including: 
an uplink data portion based on the allocation size and a starting symbol of the [[one]] two or more candidate starting symbols, the starting symbol based on a listen-before-talk (LBT) completion time; and 
a filler portion based on the LBT completion time in the transmission slot, wherein the filler portion includes at least one of a repetition of a first data symbol of the uplink data portion or a pilot symbol.

11.	(Original) The apparatus of claim 10, wherein the transceiver is further configured to receive the uplink communication signal by at least one of:
receiving the filler portion before the uplink data portion;
	receiving the filler portion after the uplink data portion; or
	receiving the filler portion within the uplink data portion.


receiving one or more data symbols in the uplink data portion, the one or more data symbols including uplink data and first pilot information, wherein the one or more data symbols includes the first data symbol; and
receiving the filler portion including at least one of: 
the pilot symbol including second pilot information; or 
the repetition of the first data symbol. 

13.	(Original) The apparatus of claim 10, further comprising:
a processor configured to determine the starting symbol of the one or more candidate starting symbols based on the LBT completion time,
wherein the message indicates at least one of:
a symbol range within the transmission slot, the symbol range including the one or more candidate starting symbols. 

14.	(Original) The apparatus of claim 10, further comprising:
a processor configured to determine a channel estimate based on pilot information in the uplink communication signal, the pilot information associated with a scrambling sequence independent of the starting symbol of the uplink data portion.
	
15.	(Original) The apparatus of claim 10, wherein the transceiver is further configured to:
	transmit a message indicating a configuration for transmitting the at least one of the repetition of the first data symbol of the uplink data portion or the pilot symbol in the filler portion. 

16.	(Currently Amended) A non-transitory computer-readable medium having program code recorded thereon, the program code comprising:
code for causing a first wireless communication device to transmit, to a second wireless communication device, a message indicating an uplink allocation in a two or more candidate starting symbols within the transmission slot; and 
code for causing the first wireless communication device to receive, from the second wireless communication device, an uplink communication signal in the transmission slot, the uplink communication signal including: 
an uplink data portion based on the allocation size and a starting symbol of the [[one]] two or more candidate starting symbols, the starting symbol based on a listen-before-talk (LBT) completion time; and 
a filler portion based on the LBT completion time in the transmission slot, wherein the filler portion includes at least one of a repetition of a first data symbol of the uplink data portion or a pilot symbol.

17.	(Original) The non-transitory computer-readable medium of claim 16, wherein the code for causing the first wireless communication device to receive the uplink communication signal is configured to receive at least one of:
the filler portion before the uplink data portion;
	the filler portion after the uplink data portion; or
	the filler portion within the uplink data portion.

18.	(Original) The non-transitory computer-readable medium of claim 16, wherein the code for causing the first wireless communication device to receive the uplink communication signal is configured to:
receive one or more data symbols in the uplink data portion, the one or more data symbols including uplink data and first pilot information, wherein the one or more data symbols includes the first data symbol; and
receive the filler portion including at least one of: 
the pilot symbol including second pilot information; or 
the repetition of the first data symbol. 

19.	(Original) The non-transitory computer-readable medium of claim 16, further comprising:

wherein the message indicates at least one of:
a symbol range within the transmission slot, the symbol range including the one or more candidate starting symbols. 
	
20.	(Original) The non-transitory computer-readable medium of claim 16, further comprising:
	code for causing the first wireless communication device to transmit a message indicating a configuration for transmitting the at least one of the repetition of the first data symbol of the uplink data portion or the pilot symbol in the filler portion.

Claim 1-20 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415